[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.]
WALTER WAITS was convicted of a crime and he appeals. Affirmed.
This appeal is on the record proper without a bill of exceptions. Under the act approved September 22, 1915 (Acts 1915, p. 722), the motion for a new trial which is set out in the transcript, and the decision of the court on the motion, should be shown by a bill of exceptions. No ruling of the trial court appears to have been made on this motion, so far as anything appears in the record before us, and the grounds of the motion could not be intelligently considered in the entire absence of the evidence adduced upon the trial of the case in the court below.
Affirmed.